FILED
                             NOT FOR PUBLICATION                            OCT 25 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



GILBERTO ANTONIO FLORES-                         No. 09-71106
HENRIQUEZ,
                                                 Agency No. A029-280-011
               Petitioner,

  v.                                             MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted October 19, 2010 **

Before:        O’SCANNLAIN, TALLMAN, and BEA, Circuit Judges.

       Gilberto Antonio Flores-Henriquez, a native and citizen of El Salvador,

petitions for review of the Board of Immigration Appeals’ (“BIA”) order

dismissing his appeal from an immigration judge’s decision denying his

application for asylum, withholding of removal, and relief under the Convention

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We

review for substantial evidence the agency’s factual findings, Santos-Lemus v.

Mukasey, 542 F.3d 738, 742 (9th Cir. 2008), and de novo claims of due process

violations in immigration proceedings, Sandoval-Luna v. Mukasey, 526 F.3d 1243,

1246 (9th Cir. 2008). We deny the petition for review.

       Flores-Henriquez contends he suffered harm from alleged gang members

during several robberies on account of his political opinion and/or his membership

in a particular social group.1 Substantial evidence supports the BIA’s finding that

the robberies were criminal in nature and thus that Flores-Henriquez failed to

establish the required nexus to a protected ground. See Gormley v. Ashcroft, 364

F.3d 1172, 1177 (9th Cir. 2004) (random criminal acts bore no nexus to a protected

ground); see also Parussimova v. Mukasey, 555 F.3d 734, 740-41 (9th Cir. 2009)

(“[t]he Real ID Act requires that a protected ground represent ‘one central reason’

for an asylum applicant’s persecution”). Accordingly, Flores-Henriquez’s asylum

and withholding of removal claims fail. See Ochoa v. Gonzales, 406 F.3d 1166,

1172 (9th Cir. 2005).




      1
             To the extent Flores-Henriquez contends he is a member of a social
group distinct from the one the BIA considered and rejected, we lack jurisdiction to
consider it. See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir. 2004).

                                          2                                      09-71106
      Substantial evidence also supports the BIA’s finding that Flores-Henriquez

did not establish a likelihood of torture by, at the instigation of, or with the consent

or acquiescence of the El Salvadoran government. See Villegas v. Mukasey, 523

F.3d 984, 988-89 (9th Cir. 2008). Accordingly, his CAT claim fails.

      Finally, Flores-Henriquez’s due process contention that the BIA’s

streamlined order did not provide a reasoned decision fails because it is belied by

the record. See Lata v. INS, 204 F.3d 1241, 1246 (9th Cir. 2000) (requiring error

for petitioner to prevail on a due process claim).

      PETITION FOR REVIEW DENIED.




                                            3                                     09-71106